SCHWARTZ, Judge.
It affirmatively appears that any violation of Fla.R.Crim.P. 3.150(b) in the joinder in the same trial of the second degree murder count against the appellant Quevedo, and a charge of attempted murder of the same victim, occurring during the same barroom brawl, against Quevedo’s brother, was entirely harmless. The judgment under review is therefore affirmed. Sec. 924.33, Fla.Stat. (1979); see, Zeigler v. State, 402 So.2d 365 (Fla.1981); Harris v. State, 414 So.2d 557 (Fla. 3rd DCA (1982); Damon v. State, 397 So.2d 1224 (Fla. 3rd DCA 1981); compare Wilson v. State, 298 So.2d 433 (Fla. 4th DCA 1974), cert. dismissed, 327 So.2d 35 (Fla.1976); Paul v. State, 385 So.2d 1371 (Fla.1980).